Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
This office action is in response to the amendments filed on 06/17/2022.
As per instant Amendment, claims 1-2, 4-6 and 16 have been amended and New claims 21-22 have been added.
Claims 1-22 are pending.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Daniel M. Schneider (Reg. No. 68,276) on June 23th, 2022.  During the telephone conference, Mr. Daniel has agreed and authorized the Examiner to amend claims 1, 7-11, 13 and 17-19 and to cancel claims 6, 16  and 20. 
The application has been amended as follows:
CLAIMS
Replacing claims 1, 6-11, 13 and  16-20 as follows:
1. (Currently Amended) A system, comprising:
a communication interface; and
one or more hardware processors coupled to the communication interface and configured to: 
receive via the communication interface a request associated with a chained endorsement operation;
extract from the request a client identity information included in the request; 
combine data 
perform a one-way transform of the combined value; and
return a result of the one-way transform to a client with which the chained endorsement operation is associated,
wherein the request associated with a chained endorsement operation is received from a client configured to: 
iteratively send a request associated with the chained endorsement operation to each of a sequence of endorsers comprising a chain of endorsers associated with the chained endorsement operation;
receive a final result from a final endorser in the chain; and
send the final result to a service provider in connection with a request to register an account with the service provider.
 6. (Cancelled)	
7. (Currently Amended) The system of claim 1, wherein the final result includes a final transformed client identity information as transformed by the final endorser in the chain.
8.(Currently Amended) The system of claim 7, wherein the final transformed client identity information is unique to the 
9. (Currently Amended) The system of claim 8, wherein the service provider is configured to use the final transformed client identity information to perform a lookup to determine whether the 
10. (Currently Amended) The system of claim 9, wherein the service provider is configured to process a registration request as a re-registration of the account registered previously by the same client based at least in part on a determination the client is not a new client.
11. (Currently Amended) The system of claim 1, wherein the final transformed client identity information does not disclose a personal identifying information of the client.
13. (Currently Amended) A method, comprising:
receiving via a communication interface a request associated with a chained endorsement operation;
extracting from the request a client identity information included in the request; 
combining data 
performing a one-way transform of the combined value; and
returning a result of the one-way transform to a client with which the chained endorsement operation is associated; 
wherein the request associated with a chained endorsement operation is received from a client configured to: 
iteratively send a request associated with the chained endorsement operation to each of a sequence of endorsers comprising a chain of endorsers associated with the chained endorsement operation;
receive a final result from a final endorser in the chain; and
send the final result to a service provider in connection with a request to register an account with the service provider.
16. (Cancelled)	
17. (Currently Amended) The method of claim 13, wherein the final result includes a final transformed client identity information as transformed by the final endorser in the chain; the final transformed client identity information is unique to the 
18. (Currently Amended) The method of claim 13, wherein the final transformed client identity information does not disclose a personal identifying information of the client.
19. (Currently Amended) A computer program product embodied in a non-transitory computer readable medium, comprising computer instructions for:
receiving via a communication interface a request associated with a chained endorsement operation;
extracting from the request a client identity information included in the request; 
combining data 
performing a one-way transform of the combined value; and
returning a result of the one-way transform to a client with which the chained endorsement operation is associated; 
wherein the request associated with a chained endorsement operation  is received from a client configured to: 
iteratively send a request associated with the chained endorsement operation to each of a sequence of endorsers comprising a chain of endorsers associated with the chained endorsement operation;
receive a final result from a final endorser in the chain; and
send the final result to a service provider in connection with a request to register an account with the service provider.
20. (Cancelled)
Response to Arguments
The objections of claims 5, 6, 16, 20 are withdrawn as the claims have been amended and cancelled.
The rejections of claims 1-12 under 35 U.S.C. 101, is withdrawn as the claims have been amended.
The rejections of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn as the claims have been amended.
The previous rejections of claims 1-20 under 35 U.S.C. 103, is withdrawn in response to the applicant's amendments.
Allowable Subject Matter
Claims 1-5, 7-15, 17-19 and 21-22 are allowed in light of the Applicant’s arguments/amendments and in light of the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-5, 7-15, 17-19 and 21-22, the closest prior arts, Oberhauser (US 2019/0207951), in view of Milazzo (US 2017/0279818), in view of Madl (US 2020/0252202) and further in view of Tsyganskiy (US 2016/0098682), alone or in combination fails to anticipate or render obvious the claim invention.  
Oberhauser (prior art of record) discloses a systems and methods for managing digital identities. In some embodiments, a method is provided, comprising acts of: receiving a request to validate at least one statement about a user; identifying, from the request, a reference to a distributed ledger, the reference comprising an identifier for the distributed ledger and an identifier for a transaction recorded on the distributed ledger; identifying, based at least in part on the identifier for the distributed ledger, at least one node of a network of nodes managing the distributed ledger; and communicating with the at least one node to validate the at least one statement about the user–See the abstract, par. 0025, 0051 and 0060 of Oberhauser.
Milazzo (prior art of record) describes techniques for using a distributed ledger to implement a framework for the validation and distribution of virus signatures, which may be used by antivirus engines on computing devices to detect and remove malware. The score may be individually determined by each consumer node (e.g., user's device) in the computing network based on raw transaction data recorded in the distributed ledger (e.g., number of submissions or endorsements identified in a chain of transactions related to a same signature –See the abstract and par. 0076 of Milazzo.
Madl (prior art): discloses an operation include one or more of receiving a request to certify a digital record, retrieving a first hashed data value of the digital record from a data block included among a first hash-linked chain of blocks on a first blockchain, retrieving a second hashed data value of the digital record from a second data block included among a second hash-linked chain of blocks on a second blockchain which is different from the first blockchain, determining whether the digital record is valid based on a cross-validation of the first hashed data value and the second hashed data value, and storing the determination of the validity of the digital record in a data block among a third hash-linked chain of blocks- See the abstract of Madl.
Tsyganskiy (prior art of record) discloses a systems, software, and computer implemented methods for decision making; one example method includes receiving a request for a decision at a decision manager system, the received request associated with a unique identifier, classifying the request based on metadata associated with the received request, identifying a decision approval rule set based on the classified request, the decision approval rule set identifying a set of approvers, identifying at least one prior approval associated with the unique identifier, the at least one prior approval associated with the at least one approver, and applying the at least one prior approval to the decision associated with the received request and updating the set of approvers by removing the at least one approver from the set of approvers - See the abstract, par. 0019-0020 and 0043 of Tsyganskiy.
However, none of Oberhauser, Milazzo, Madl and Tsyganskiy  teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 13 and 19. For example, none of the cited prior art teaches or suggest the steps of, receiving via a communication interface a request associated with a chained endorsement operation. wherein the request associated with a chained endorsement operation is received from a client configured to: iteratively send a request associated with the chained endorsement operation to each of a sequence of endorsers comprising a chain of endorsers associated with the chained endorsement operation; receive a final result from a final endorser in the chain; and send the final result to a service provider in connection with a request to register an account with the service provider and returning a result of the one-way transform of the combined value to a client with which the chained endorsement operation is associated.
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations of the independent claims, puts these claims in condition for allowance.
Claims 2-5, 7-12, 14-15, 17-18 and 21-22 are directly or indirectly dependent upon claims 1 and 13, therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Primary Examiner, Art Unit 2495